     Case 1:20-cv-00261-DAD-EPG Document 11 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUZ YESENIA PONCE,                                 No. 1:20-cv-00261-NONE-EPG
12                       Plaintiff,
13            v.                                         ORDER GRANTING UNITED STATES’
                                                         UNOPPOSED MOTION TO DISMISS AND
14    ADVENTISTS MEDICAL CENTER –                        REMANDING TO STATE COURT
      HANFORD, et al.,
15                                                       (Doc. No. 6)
                         Defendants.
16

17

18          Plaintiff Luz Yesenia Ponce filed this action on July 23, 2019 in Kings County Superior

19   Court. (Doc. No. 1 at 5.) Defendant United States of America timely removed. (See id. at 1–3.)

20   The United States substituted in this action in the place of defendant David Cryns, D.O., pursuant

21   to 42 U.S.C. § 233(c) because defendant Cryns was a deemed employee of the Public Health

22   Service and was acting within the scope of such employment at the time of the incidents giving

23   rise to the action. (Doc. No. 2 at 2.) In this action, plaintiff alleges medical malpractice against

24   defendants in connection with a sterilization procedure. (Doc. No. 1 at 6–9.)

25          On February 26, 2020, the United States moved to dismiss the complaint under Federal

26   Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. (Doc. No. 6 at 2–3.) The

27   United States argues that plaintiff has not exhausted an administrative tort claim to the United

28   States Department of Health and Human Services. (Id. at 3.) Therefore, the United States
                                                        1
     Case 1:20-cv-00261-DAD-EPG Document 11 Filed 04/21/20 Page 2 of 2

 1   requests that the court dismiss plaintiff’s claims against the United States without prejudice and

 2   remand plaintiff’s claims against Adventist Medical Center – Hanford to state court. (Id.) On

 3   March 17, 2020, plaintiff filed a notice of non-opposition to the granting of the United States’

 4   motion to dismiss. (Doc. No. 9.)

 5          Accordingly, the court will dismiss the complaint based on plaintiff’s statement of non-

 6   opposition to the pending motion to dismiss. See Way v. JPMorgan Chase Bank, N.A., No. 2:16-

 7   cv-02244-TLN-KJN, 2019 WL 1405599, *1 (E.D. Cal. Mar. 28, 2019) (granting unopposed

 8   motions to dismiss where plaintiff filed statement of non-opposition). This dismissal is without

 9   prejudice.

10                                            CONCLUSION

11          For the reasons set forth above, defendant’s motion to dismiss (Doc. No. 6) is GRANTED

12   and the claims against the United States are DISMISSED WITHOUT PREJUDICE. This action

13   is hereby remanded to the Kings County Superior Court.

14   IT IS SO ORDERED.
15
        Dated:     April 21, 2020
16                                                     UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
